Citation Nr: 1210994	
Decision Date: 03/27/12    Archive Date: 04/05/12

DOCKET NO.  08-13 267	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan



THE ISSUE

Whether new and material evidence was received to reopen a claim for entitlement to Department of Veterans Affairs benefit payments based on the character of discharge.



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

T. L. Douglas, Counsel


INTRODUCTION

The appellant served on active duty from November 1970 to July 1972.  Records show he served in the Republic of Vietnam from December 1971 to June 1972 and that he was discharged for the good of the service under conditions other than honorable.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2006 decision by the Detroit, Michigan, Regional Office (RO) of the Department of Veterans Affairs (VA).  The appellant withdrew his request for a Board hearing in correspondence dated in August 2008.

Although the RO adjudicated the issue on the merits, the Board is required to determine whether new and material evidence has been presented when a claim has been previously disallowed based upon the same factual basis.  Barnett v. Brown, 83 F.3d 1380, 1384 (Fed. Cir. 1996).  For this reason, the Board has listed the issue on the title page as whether new and material evidence has been submitted to reopen the claim.

The Board notes that the appellant's correspondence in June 2008 and July 2010 raised the issues of entitlement to service connection for medical treatment purposes for hepatitis B and C and for a skin disease, but that these issues have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  


FINDINGS OF FACT

1.  An unappealed November 1972 administrative decision found the appellant's discharge was under dishonorable conditions and constituted a bar to payment of all benefits under the laws administered by VA. 

2.  Evidence added to the record since the November 1972 decision does not raise a reasonable possibility of substantiating the claim.


CONCLUSION OF LAW

New and material evidence was not received and the claim for entitlement to VA benefit payments based on the character of discharge may not be reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The provisions of the Veterans Claims Assistance Act of 2000 (VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a), and as interpreted by the United States Court of Appeals for Veterans Claims (hereinafter "the Court") generally requires claimants to be notified of VA's responsibilities in obtaining information to assist in completing claims and the claimant's duties in obtaining information and evidence to substantiate those claims.  (See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a)), Quartuccio v. Principi, 16 Vet. App. 183 (2002), Pelegrini v. Principi, 18 Vet. App. 112 (2004).  See also Mayfield v. Nicholson, 19 Vet. App. 103, 110 (2005), reversed on other grounds, 444 F.3d 1328 (Fed. Cir. 2006), Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); Mayfield v. Nicholson (Mayfield II), 20 Vet. App. 537 (2006).  

Although the appellant was not provided VCAA notice prior to the June 2006 decision in this case, a review of the record reveals that he was informed several times over the course of this appeal of the action necessary to reopen his claim.  He was notified of the service department procedures for reviewing character of discharge determinations by correspondence dated in November 1972, June 2006, and September 2006.  The Board finds the appellant had, or should reasonably have had, actual knowledge of the evidence necessary to reopen and substantiate his claim.  Further VA action is not required.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to requirements in the law does not dictate an unquestioning, blind adherence in the face of overwhelming evidence in support of the result in a particular case; such adherence would result in unnecessarily imposing additional burdens on VA with no benefit flowing to the claimant); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the claimant are to be avoided).

New and Material Evidence Claim

VA law provides that service connection may be granted for a disability resulting from personal injury suffered or disease contracted in line of duty or for aggravation of preexisting injury suffered or disease contracted in line of duty.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2011).  

VA law provides that a claimant may reopen a finally adjudicated claim by submitting new and material evidence.  New evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2011).  This requirement is applicable to cases involving character of discharge for VA benefits purposes.  D'Amico  v. West, 209 F.3d 1322 (2000).

The Court has held that the credibility of evidence must be presumed for the purpose of deciding whether it is new and material.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  The United States Court of Appeals for the Federal Circuit (Federal Circuit) has held, however, that evidence that is merely cumulative of other evidence in the record cannot be new and material even if that evidence had not been previously presented to the Board.  Anglin v. West, 203 F.3d 1343 (2000).

In order to qualify for VA benefits, a claimant must be a "veteran."  Frasure v. Principi, 18 Vet. App. 379, 385 (2004); see also Cropper v. Brown, 6 Vet. App. 450, 452 (1994); Aguilar v. Derwinski, 2 Vet. App. 21, 23 (1991).  Section 101(2) of the U.S. Code defines a "veteran" as, inter alia, a person "who was discharged or released [from service] under conditions other than dishonorable."  38 U.S.C.A. § 101(2) (2011).  A claimant receiving a discharge under other than honorable conditions may be considered to have been discharged under dishonorable conditions in certain circumstances.  See 38 U.S.C.A. § 5303 (West 2002); 38 C.F.R. § 3.12 (2011).  Where VA determines that a person's discharge from service was under dishonorable conditions, the payment of pension, compensation or dependency and indemnity compensation, based on that period of service, is barred.  See Cropper, 6 Vet. App. at 452-53; 38 C.F.R. § 3.12. 

Thus, VA law provides that benefits are not payable unless the period of service upon which the claim is based was terminated by discharge or release under conditions other than dishonorable.  38 U.S.C.A. § 5303; 38 C.F.R. § 3.12.  A discharge or release because of one of the following offenses is considered to have been issued under "dishonorable" conditions, unless it is found that the person was insane at the time of committing the offense causing such a discharge: (1) acceptance of an undesirable discharge to escape trial by general court-martial; (2) mutiny or spying; (3) an offense involving moral turpitude; (4) willful and persistent misconduct -- this includes a discharge under other than honorable conditions, if it is determined that it was issued because of willful and persistent misconduct; (5) homosexual acts involving aggravating circumstances or other factors affecting the performance of duty.  38 C.F.R. § 3.12(d). 

Willful misconduct means an act involving conscious wrongdoing or known prohibited action.  An act is willful misconduct where it involves deliberate or intentional wrongdoing with knowledge of or wanton and reckless disregard of its probable consequences.  Mere technical violation of police regulations or ordinances will not per se constitute willful misconduct.  38 C.F.R. § 3.1(n) (2011). 

The Court has held that VA has broad discretion to examine the overall conditions of service in determining whether the conditions of separation were dishonorable.  Camarena v. Brown, 6 Vet. App. 565, 567-68 (1994).

In this case, the record shows that an unappealed November 1972 administrative decision found the appellant's discharge was under dishonorable conditions and constituted a bar to payment of all benefits under the laws administered by VA.  The RO found the evidence of record demonstrated his discharge was for willful and persistent misconduct.  There was no appeal and the decision became final.  See 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.1103 (2011).  

The evidence added to the record since the November 1972 decision includes no new evidence pertinent to the issue addressed in that determination.  The appellant has implied that the criminal offenses that led to his discharge were due to his heroin addiction, but he has identified no basis upon which the prior VA determination may be reopened and reconsidered.  He does not allege, nor does the evidence show, that the facts upon which the prior decision was based was erroneous or that he was insane at the time of the offenses leading to his discharge.  

Based upon a comprehensive review of the record, the Board finds the evidence received since the November 1972 decision does not raise a reasonable possibility of substantiating the claim.  The evidence obtained is essentially cumulative of the evidence previously considered.  Therefore, the claim for entitlement to VA benefit payments based on the character of discharge may not be reopened.  



ORDER

New and material evidence was not received to reopen a claim for entitlement to VA benefit payments based on the character of discharge; the appeal is denied.



____________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


